Citation Nr: 0902407	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran has verified active duty service from July 1966 
to July 1968 and from October 1968 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Oakland, California in 
November 2008 to present testimony on the issue on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This veteran seeks service connection for post-traumatic 
stress disorder.  A review of the record reveals that further 
notification and assistance is required for proper 
evidentiary development of the claim prior to final 
adjudication.  

Initially, the Board notes that a July 1978 letter of record 
is addressed from a private treatment provider to a 
California Army National Guard unit.  All efforts to obtain 
dates for this veteran's presumed National Guard service, to 
include any periods of ACTDUTRA and INACTDUTRA service, must 
be undertaken.

The veteran must also be notified of the alternate sources of 
evidence that may be submitted to corroborate his account of 
a stressful incident based upon a personal assault witnessed 
during service.  Specifically, under 38 C.F.R. § 3.304(f)(3) 
(2008), if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressful incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
mental health counseling centers, hospitals, or physicians; 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Behavioral changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2008).  
After proper notification, the veteran must be afforded the 
opportunity to submit any additional evidence in support of 
his claim for service connection for PTSD.  

Furthermore, the notice requirements under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) have been 
interpreted to apply to all aspects of service connection 
claims, to include the initial disability rating and 
effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to comply 
therewith. 

Finally, during his November 2008 hearing before the Board, 
the veteran also provided more specific detail for three 
stressful incidents that occurred while on active duty.  As 
he has now provided a specific year and date range, location, 
and duty assignment for each stressful event, the Joint 
Services Records Research Center (JSRRC) must be contacted so 
that further research can be conducted to verify the 
veteran's claimed in-service stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Office of the Adjutant 
General of the California National 
Guard to request the service personnel 
and treatment records for this veteran.  
The dates of National Guard service, to 
include all periods of active duty, 
active duty for training, and inactive 
duty training, must be verified.  
Attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented 
in the claims folder.

2.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection for PTSD, to include the 
submission of alternate evidence as 
outlined by 38 C.F.R. § 3.304(f)(3), 
and the process by which disabilities 
are rated and effective dates are 
assigned pursuant to the Dingess 
holding discussed above.  

3.  Contact the JSRRC or any other 
appropriate sources for verification of 
the veteran's claimed in-service 
stressors reportedly occurring between 
February and May 1968 in Germany, in or 
around October 1970 in Thailand, and in 
April-May 1971 in Vietnam. 

4.  IF, AND ONLY IF, credible 
supporting evidence is submitted or 
obtained that indicates that a claimed 
in-service stressor occurred, schedule 
the veteran for a medical examination 
to determine whether there is a link, 
established by medical evidence, 
between the veteran's current symptoms 
and the verified in-service 
stressor(s). 

5.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



